DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10, 13-16, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6, 10, 13-16, 19-22 are rejected as being indefinite for the recitation of “preferably” for example as in “preferably wherein said visual marker is: (i) a fluorescent marker; (ii) GUS; or (iii) luciferase” in claim 5.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-13, 15, 17-19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang , et al. (CN105981594A, published October 2016, provided by Applicant in IDS filed on 11/30/2021) in view of Stegemann, et al., (Science 324.5927 (2009): 649-651, provided by Applicant in IDS filed on 11/30/2021).
Claim 1 is drawn to a method of producing a hybrid monocot tissue or plant, comprising: 
(a) providing a first tissue comprising: (i) mesocotyl and radicle tissue; or 	(ii) mesocotyl and plumule tissue of a first monocot plant, wherein said first tissue comprises in its genome a first marker; (b) providing a second tissue comprising (i) mesocotyl and radicle tissue; or (ii) mesocotyl and plumule tissue of a second, different monocot plant, wherein said second tissue comprises in its genome a second, different marker; (c) placing said first tissue in contact with said second tissue; (d) allowing fusion of the first and second tissues such that a graft junction forms, wherein said graft junction comprises at least one hybrid cell comprising said first and second markers; (e) selecting said at least one hybrid cell based on the presence of said first and second markers; and(f) regenerating a hybrid monocot tissue or plant from said at least one hybrid cell.
Regarding claim 1, Wang teaches a method of creating a hybrid plant of distantly related crop, e.g. between maize and wheat (both monocot), comprising grafting tissues from germinating wheat and corn seed (Abstract, Claim 1).
Wang teaches, in the diagram below (captured from Figure 1), providing a first tissue comprising mesocotyl and radicle tissue (Figure 1, items 4 and 6). Furthermore, since, according to the Specification, in monocots, the plumule includes the coleoptile, embryonic leaves and shoot apical meristem, Wang also depicts mesocotyl and plumule tissue of a first monocot plant (Figure 1, items 4 and 3, for example). Wang teaches the second tissue comprising mesocotyl tissue or in other words, the mesocotyl and plumule tissue of a second, different monocot plant 
Wang teaches culturing to allow the graft junction formation and regenerating grafting plant (Figure 2, [0010], [0020]).
Regarding claim 2, Wang teaches the first tissue comprises mesocotyl and plumule tissue and said second tissue comprises mesocotyl and radicle tissue (supra).
Regarding claims 11-13, Wang teaches the first tissue and/or the second tissue are providedfrom a first seed and a second seed (supra). Since seed coats are intrinsically part of the seeds and there is no teaching or removing seed coat, Wang at least implicitly teaches that the seeds comprise seed coat. Wang teaches imbibing the seed in water for 24 hours ([0017]). 
Regarding claim 15, Wang teaches transverse cut of the first and/or said second seed (tissue) (Figure 1). 
Regarding claim 18-19, Wang teaches maize (C4 plant) and wheat (C3), different species within the same order (Order: Poales). 
Regarding claim 25, Wang teaches seeds harvested from the grafted plant being hybrid seeds ([0024]). 
Regarding claims 1, 3-5, 7-9, 17, and 24 Wang does not teach the two tissues comprising genetic markers and the exchange of genetic material from the grafted tissues.
These teachings are provided by Stegemann:
Stegemann teaches methods of tissue grafting in plants and testing for the exchange of genetic material in the graft hybrid (Title and Abstract, the entire reference). Regarding claims 1, 3-4, and 7-9, Stegemann teaches first and second tissue comprising molecular markers which are antibiotic selection markers (kanamycin resistance gene (nptII), spectinomycin resistance gene (aadA); p. 549, right column; and Fig. 1); Regarding claim 5, Stegemann teaches first and second tissue comprising molecular markers which are visual markers (green and yellow fluorescent id). Stegemann teaches, by testing these markers, the grafting-mediated gene transfer in the grafted tissue (p. 650-651). Regarding claim 17, Stegemann teaches both tissue from same species (tobacco) (p. 649, right column).
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention to have applied the molecular markers of Stegemann to the monocot plant grafting method of Wang and arrived at the instantly claimed invention. The PHOSITA would have been motivated to do so given the advantage and utility of using molecular markers taught by Stegemann. The PHOSITA would have had reasonable expectation of success given the teachings and success of Wang of making interspecific monocot grafting, and teachings and success of Stegemann in testing the genetic material exchange at the grafted tissues using molecular markers, and the routine availability of monocot plant material carrying various selectable and/or visual molecular markers.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Figure 1 of Wang:

    PNG
    media_image1.png
    575
    560
    media_image1.png
    Greyscale


Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang , et al. (CN105981594A, published October 2016, provided by Applicant in IDS filed on 11/30/2021) in view of Stegemann, et al., (Science 324.5927 (2009): 649-651, provided by Applicant in IDS filed on 11/30/2021) as applied to claims 1 and 18 as discussed above, and further in view of Rouphael, et al. 2017. Grafting as a tool for tolerance of abiotic stress. In. Vegetable Grafting: Principles and Practices. Eds. Colla, et al. CAB International (U.K.). pp 171-215.
Claims 1 and 18, and the teachings of Wang and Stegemann, are discussed supra.
Claims 20-23 are drawn to the method of claim 18, and further recites one plant conferring salinity, cold, or drought tolerance to the grafted plant.
As discussed above, the combined teachings Wang and Stegemann render the method of claims 1 and 18 obvious. However, Wang and Stegemann do not explicitly teach salinity, cold, or drought tolerance.
Rouphael teaches grafting as a tool for improving stress tolerance, wherein the stress tolerance include temperature stress (Section 7.2), such as using rootstocks to improve cold- or heat-tolerance (7.22-7.24); salinity stress (7.3); or drought stress (7.7), in which the tolerance is conveyed from one tissue (e.g., rootstock) to another (e.g. scion).
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the instant invention to have applied the various stress tolerance traits or markers as taught in Rouphael with the monocot plant grafting method of Wang in view of Stegemann and arrived at the instantly claimed invention. The PHOSITA would have been motivated to do so given the advantage and utility of using grafting as a tool to confer stress tolerance from a first plant to the (grafted) second plant as taught by Rouphael. The PHOSITA would have had 
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/293,865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The copending claims are drawn to a method of producing a grafted perennial monocot plant, comprising: (a) providing a rootstock source comprising mesocotyl and radicle tissue of a first perennial monocot plant; (b) providing a scion source comprising mesocotyl and plumule tissue of a second, different perennial monocot plant; (c) placing said rootstock source in contact with said scion source such that said rootstock and scion sources are fused; (d) allowing fusion of rootstock and scion sources such that functional vascular connections form between the rootstock and scion sources; and (e) generating a grafted perennial monocot plant from said fused rootstock and scion sources.
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663